Citation Nr: 1640044	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  09-42 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to presumed in-service Agent Orange exposure.


REPRESENTATION

The appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  The Veteran died in August 2008, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board on appeal from a rating decision issued in October 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).  

As an aside, the Board notes that during his lifetime, the Veteran unsuccessfully sought service connection for the disease that ultimately resulted in his death, brain cancer.  However, the Veteran died during the pendency of his appeal of this claim, and the Board dismissed the appeal in a March 2016 decision, as the Veteran's death extinguished the Board's jurisdiction of the Veteran's appeal.  Thereafter, when seeking Dependency and Indemnity Compensation, the appellant substituted herself as the claimant in the Veteran's pending appeal, seeking service connection for brain cancer for the purpose of accrued benefits owed to the Veteran during his lifetime, and the RO denied this claim in the October 2008 rating decision on appeal.  However, as the appellant only elected to appeal the issue of service connection for the cause of the Veteran's death, the Board lacks jurisdiction of the accrued benefits claim.  

In March 2016, per the authority granted in 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested that a medical expert from the Veterans Health Administration (VHA) render an opinion regarding the potential relationship between the cause of the Veteran's death and his presumed in-service herbicide exposure, the opinion of which was received in June 2016.  The Board provided a copy of this medical opinion to both the appellant and her representative.  While the appellant's copy was returned by the postal service as undeliverable, the opinion was mailed to the appellant's most recent address of record, and the appellant's representative submitted a statement reflecting review of the opinion and argument on the appellant's behalf.  Accordingly, due process having been served, the Board may proceed to adjudicate this appeal.  


FINDINGS OF FACT

1.  The Veteran died in August 2008, and he had no service-connected disabilities at the time of his death.  

2.  The evidence does not suggest, and the appellant has not asserted, that the Veteran's terminal brain cancer, noted as his cause of death, initially manifested during or soon after service.

3.  While the Veteran served in the Republic of Vietnam during service, and is therefore presumed to have been exposed to Agent Orange during service, the Veteran's form of brain cancer is not among the enumerated diseases that are presumed, by regulation, to be due to Agent Orange exposure, and the more probative medical evidence of record fails to find a relationship between the Veteran's terminal brain cancer and his presumed in-service exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

The Veteran was diagnosed with a form of brain cancer, glioblastoma, in September 2007, and as reflected on his death certificate, he died from this form of brain cancer in August 2008.  The appellant asserts that the Veteran developed brain cancer as a result of his presumed in-service exposure to Agent Orange during his period of active service on the landmass of the Republic of Vietnam.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1301; 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.

Turning first to whether the Veteran's cause of death, lung cancer, was incurred during service, the appellant does not assert, and the record does not reasonably raise the theory of "direct" service connection-that the Veteran developed this disease during service or shortly thereafter, or that it is related to an in-service injury, disease or event other than potential exposure to herbicide agents.  Rather, the record reflects that the Veteran was diagnosed with his terminal brain tumor in September 2007, at which time he reported related symptoms of only several months duration.  Thus, the Veteran's terminal cancer was diagnosed approximately 38 years after his discharge from service in 1969.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  Further, the evidence does not suggest that the Veteran's brain cancer manifested many decades prior to his time of treatment and diagnosis, closer in time to his period of service.

Turning next to whether the Veteran's cause of death, brain cancer, is related to in-service herbicide exposure, the Board notes that certain specific diseases shall be deemed service-connected if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, and the disease manifests to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b); 38 C.F.R. § 3.307(a)(6)(ii).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As referenced above, the Veteran's DD Form 214 and personnel records reflect that the Veteran served for approximately one year and two months in the Republic of Vietnam.  Thus, as there is no evidence to the contrary, the Veteran is presumed to have been exposed to certain herbicide agents during this period of service.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53202 (Aug. 31, 2010).

Although the Veteran's form of brain cancer, glioblastoma, is not among this list of enumerated diseases, service connection for this form of brain cancer due to Agent Orange exposure may nevertheless be established by proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).

Given the complexity of the determination as to the etiology of the Veteran's brain cancer, lay evidence is insufficient to decide the claim, and competent, probative medical evidence is required.  Accordingly, during his lifetime, the Veteran submitted numerous private medical opinions finding such a correlation between his glioblastoma and his presumed in-service Agent Orange exposure; the RO obtained two VA medical opinions finding no such correlation; and the Board recently obtained a VHA expert medical opinion, which also found no such correlation.  

With regard to the numerous private medical opinions of record, these opinions were authored by five different physicians, namely the Veteran's brother-in-law, who is also an internal medicine specialist; his treating neuro-oncologist; his treating neurosurgeon; and two physicians who are medical consultants.  (While the Veteran's treating internal medicine specialist submitted a statement, as well, the internist did not include a medical opinion regarding the etiology of the Veteran's brain cancer.)  Indeed, these private medical opinions are compassionately authored, as the Veteran's case is a very sympathetic one, given his diagnosis of terminal brain cancer and death at the age of 60 and that two of his three children are disabled, one developmentally delayed due a genetic chromosomal defect, and the other who has spina bifida and was diagnosed with ovarian cancer at the age of 21.  However, while acknowledging the sympathetic nature of this case, the Board is bound by federal statutes, regulations, and case law, and cannot grant benefits without a legal basis for doing so.  

In that regard, while the Board finds that the private medical opinions of record are well intentioned, they are nevertheless legally insufficient to decide the claim.  The medical opinions authored by Veteran's treating neurosurgeon and neuro-oncologist are speculative in nature, as they use the language indicating that the Veteran's brain cancer "may or may not," "could have," or "could be" related to his in-service Agent Orange exposure.  Such speculative language negates the legal sufficiency of the opinion; thus, these medical opinions are accorded no probative value.  

As to the medical opinions of record in which the physicians assert that the lack of evidence of a clear etiology of the Veteran's brain cancer and his lack of known risk factors for developing brain cancer, coupled with his exposure to Agent Orange, indicate that his brain cancer must be related to his Agent Orange exposure, the Board finds that the opinions lack an adequate rationale as this is speculative, and thus also lack probative value.  

One such opinion (authored by the Veteran's brother-in-law and internist) takes issue with the method by which the enumerated diseases in 38 C.F.R. § 3.309 (e) were selected to be among those presumed to be related to Agent Orange exposure.  Specifically, the physician concludes that the studies relied upon when making this determination did not sufficiently prove a causal link between the diseases enumerated in 38 C.F.R. § 3.309 (e) and Agent Orange; thus, he argues that the lack of medical evidence suggesting a link between Agent Orange exposure and the development of glioblastoma should not  preclude granting service connection for this disease.  However, the Board finds this rationale inadequate, as the Board requires positive evidence of a medical nexus to determine a disease is service-connected.  In other words, the Board may not find that the absence of a known etiology equates to a conclusion that the etiology must be service-related.  

As to the assertions in several of the opinions of record that the illnesses of the Veteran's two children, which the physicians suppose are due to the Veteran's Agent Orange exposure, indicate that the Veteran's brain cancer is also due to Agent Orange exposure, the physicians did not cite any medical authority for concluding that a higher incidence of congenital defects and cancers in a veteran's offspring indicate that any diseases experienced by that veteran are due to the same service-related etiology.  Accordingly, these opinions also lack probative value.     

As to the private medical opinions of record stating that the Veteran's glioblastoma, by its nature, has a sarcomatous component, thereby warranting service connection for a soft tissue sarcoma under the provisions of 38 C.F.R. § 3.309(e), a 2013 VA medical opinion contradicted this finding, stating that the Veteran's brain cancer had no sarcomatous component.  Given these conflicting medical opinions, the Board sought an expert medical opinion to reconcile the record and render an opinion based on all medical evidence of record, including the numerous VA and private medical opinions.  

Accordingly, in June 2016, a physician and professor of neuropathology at a national university designated by VHA as a subject matter expert regarding the etiology of neurological diseases, reviewed the entirety of the evidence of record, including all diagnostic tests and radiological studies, and determined that the Veteran's brain cancer did not have a sarcomatous component.  Indeed, a review of the Veteran's medical records fails to suggest any evidence of a soft tissue sarcoma or indication that the Veteran's tumor had a sarcomatous component.  Thus, the VHA expert's conclusion is consistent with the medical evidence of record.  Further, the VHA expert stated that the risk factors for the development of glioblastoma are largely unknown (and cited the few known risk factors, none of which the Veteran had) and that there is insufficient medical evidence to suggest any correlation between glioblastomas and Agent Orange exposure.  The ultimate conclusion was that there is no solid evidence that exposure to the herbicide Agent Orange predisposes to the development of glioblastoma.  Given this medical expert's credentials indicating his specific training and expertise in determining the etiology of neurological diseases, coupled with the numerous medical studies cited in support of his conclusions, the Board finds that the VHA opinion should be accorded great probative value as it is persuasive to the medical question.  

Thus, as the more probative evidence of record finds an insufficient basis to relate the Veteran's cause of death, glioblastoma, to his presumed in-service Agent Orange exposure, the Board concludes that the preponderance of evidence is against the appellant's claim seeking service connection for the cause of the Veteran's death.  Accordingly, there is no reasonable doubt to be resolved, and service connection for the cause of the Veteran's death is not warranted.  


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


